15 So. 3d 599 (2009)
S.A.P., a Child, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-0750.
District Court of Appeal of Florida, First District.
May 19, 2009.
James Owens, Public Defender, and Valerie A. Walker, Assistant Public Defender, Pensacola, for Petitioner.
Bill McCollum, Attorney General, and Natalie D. Kirk, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and petitioner is hereby afforded a belated appeal of the final order of adjudication/disposition in case number 41280, XXXX-XXXX in the Circuit Court for Escambia County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court is directed to appoint counsel to represent petitioner in the appeal.
PETITION GRANTED.
BENTON, LEWIS, and CLARK, JJ., concur.